Exhibit 10.12

TENTH AMENDMENT

OF

ENTEGRIS, INC.

401(k) SAVINGS AND PROFIT SHARING PLAN

(2005 Restatement)

Entegris, Inc., a Delaware corporation, has heretofore established and maintains
a profit sharing plan (the “Plan”) which, in most recent amended and restated
form, is embodied in a document effective August 5, 2005, and entitled
“ENTEGRIS, INC. 401(k) SAVINGS AND PROFIT SHARING PLAN (2005 Restatement),” as
amended by ninth (collectively, the “Plan Statement”). The Plan Statement is
hereby further amended in the following respects:

 

1. DEFINITION OF RETIREMENT SAVINGS ACCOUNT. Effective for Plan Years beginning
on or after January 1, 2009, Section 1.1.1(b) of the Plan Statement shall be
amended to read in full as follows:

 

  (b) Retirement Savings Account — the Account maintained for each Participant
to which are credited the Employer contributions made in consideration of such
Participant’s elective contributions pursuant to Section 3.2, or Employer
contributions made pursuant to Section 2.3 of Appendix D, together with any
increase or decrease thereon.

 

2. DEFINITION OF EMPLOYER MATCHING ACCOUNT. Effective for Plan Years beginning
on or after January 1, 2009, Section 1.1.1(d) of the Plan Statement shall be
amended to read in full as follows:

 

  (d) Employer Matching Account— the Account maintained for each Participant to
which is credited (i) the Participant’s allocable share of the Employer
contributions made pursuant to Section 3.3, (ii) the Participant’s interest, if
any, in employer matching contributions transferred from any plan that was
merged into the Plan, and (iii) Employer contributions made pursuant to
Section 3.3 of Appendix D, together with any increase or decrease thereon.

 

3. EFFECTIVE DATE FOR INITIAL REDUCTION IN MATCHING CONTRIBUTION RATE. The
Principal Sponsor wishes to clarify that Items 1 and 2 of the Ninth Amendment
are effective for Employer matching contributions made to the Plan for payroll
periods beginning on or after February 22, 2009 and prior to March 22, 2009.

 

1



--------------------------------------------------------------------------------

4. EMPLOYER MATCHING CONTRIBUTIONS RATES. Effective for Employer matching
contributions made to the Plan for pay periods beginning on or after March 22,
2009, Section 3.3 of the Plan Statement shall be amended to read in full as
follows:

 

  3.3. Employer Discretionary Matching Contributions.

3.3.1. Amount. The Employer may (but shall not be required to) make
discretionary matching contributions from year to year during the continuance of
the Plan in such amounts as the Employer shall from time to time determine. Such
contributions shall be delivered to the Trustee for deposit in the Fund not
later than the time prescribed by federal law (including extensions) for filing
the federal income tax return of the Employer for the taxable year in which the
Plan Year ends.

3.3.2. Allocation. The Employer discretionary matching contribution, if any, for
a Plan Year shall be allocated to the Employer Matching Accounts of Participants
to match a percentage, determined by the Employer, of each Participant’s
reduction in Recognized Compensation for each pay period which was agreed to by
the Participant pursuant to a Retirement Savings Election; provided, however,
that the reduction in Recognized Compensation above a percentage of the
Participant’s Recognized Compensation specified by the Employer shall not be
used in allocating such contribution. If the Employer makes no such
determination for a Plan Year, the “matching percentage” and “matching level”
shall each be zero percent (0%) for that Plan Year.

3.3.3. Matching Contributions Determined on an Annual Basis. If the
discretionary matching contributions made with respect to any Participant for
the Plan Year are less than the matching percentage (designated by the Employer)
up to the matching level (designated by the Employer) of the amount of reduction
in Recognized Compensation for such Plan Year, then the Employer may, if it so
determines, make an additional matching contribution to the Plan so that the
total matching contributions with respect to such Participant for such Plan Year
will equal the matching percentage up to the matching level of the amount of the
Participant’s reduction in Recognized Compensation for such Plan Year.

3.3.4. Allocation. The Employer discretionary matching contribution which is
made with respect to a Participant shall be allocated to that Participant’s
Employer Matching Account for the Plan Year with respect to which it is made
and, for the purposes of Section 4, shall be credited as soon as practicable
after it is received by the Trustee.



--------------------------------------------------------------------------------

5. AUTHORITY TO AMEND PLAN. Effective as of the date this amendment is adopted,
Section 9.1 of the Plan Statement shall be amended to read in full as follows:

 

  9.1. Amendment. The Principal Sponsor reserves the power to amend this Plan
Statement in any respect and either prospectively or retroactively or both:

 

  (a) in any respect by resolution of its Board of Directors; and

 

  (b) in any respect that does not materially increase the cost of the Plan by
action of the Committee;

provided that no amendment shall be effective to reduce or divest the Total
Account of any Participant unless the same shall have been adopted with the
consent of the Secretary of Labor pursuant to the provisions of ERISA, or in
order to comply with the provisions of the Code and the regulations and rulings
thereunder affecting the tax-qualified status of the Plan and the deductibility
of Employer contributions thereto. Notwithstanding the foregoing, no amendment
shall be effective to increase the duties of the Trustee without its consent. No
oral or written statement shall be effective to amend the Plan Statement unless
it is duly authorized by the Board of Directors or the Committee. The power to
amend the Plan Statement may not be delegated. Notwithstanding anything in this
Plan Statement to the contrary, the Committee may adopt rules to facilitate
compliance with the federal securities laws and all regulations and rules
thereunder, including Section 16 of the Securities Exchange Act, which rules may
limit rights under the Plan for certain Participants.

 

6. AUTHORITY OF BOARD OF DIRECTORS. Effective as of the date this amendment is
adopted, Section 12.1.3(a) of the Plan Statement shall be amended to read in
full as follows:

 

  (a) to terminate the Plan,

 

7. APPENDIX D, NONDISCRIMINATION TESTING PROVISIONS. Effective for all Plan
Years beginning on or after January 1, 2009, Appendix D to the Plan Statement
shall be amended by substituting therefore the Appendix D attached to this
amendment. The rule in Section 1.1.4 of Appendix D shall be effective for Plan
Years beginning on or after January 1, 2008.

 

8. SAVINGS CLAUSE. Save and except as hereinabove expressly amended, the Plan
Statement shall continue in full force and effect.



--------------------------------------------------------------------------------

APPENDIX D

401(k), 401(m) & 402(g) COMPLIANCE

Introduction. This Appendix D contains rules for complying with the
nondiscrimination provisions of sections 401(k) and 401(m) of the Code and the
limitations imposed under section 402(g) of the Code.

Priority. Determinations under this Appendix shall be made in the following
order:

 

  (1) Excess deferrals under Section 1,

 

  (2) Excess contributions under Section 2,

 

  (3) Excess aggregate contributions under Section 3.

The amount of excess contributions shall be reduced by excess deferrals
previously distributed to such Participant for the Participant’s taxable year
ending with or within such Plan Year.

SECTION 1

SECTION 402(g) COMPLIANCE

 

1.1. Excess Deferrals.

1.1.1. In General. A Participant may attribute to this Plan any excess deferrals
made during a taxable year of the Participant by notifying the Committee in
writing not later than the March 1 following such taxable year of the amount of
the excess deferral to be assigned to the Plan. A Participant shall be deemed to
have notified the Plan of excess deferrals to the extent the Participant has
excess deferrals for the taxable year calculated by taking into account only the
amount of elective contributions (both pre-tax and Roth contributions) allocated
to the Participant’s Retirement Savings Account and, if applicable, Roth Account
and to any other plan of the Employer and Affiliates. Notwithstanding any other
provision of the Plan Statement, a Participant’s excess deferrals, plus any
income and minus any loss allocable thereto, shall be distributed to the
Participant no later than the first April 15 following the close of the
Participant’s taxable year. If a Participant is eligible to make catch-up
contributions pursuant to Section 2 of the Plan Statement but such Participant
does not make the catch-up contributions or does not make the maximum allowable
catch-up contributions for such taxable year, then the Participant’s excess
deferrals shall first be re-characterized as catch-up contributions, to the
extent permitted under section 414(v) of the Code, and any remaining excess
deferrals, plus any income and minus any loss allocable thereto, shall be
distributed to the Participant no later than the first April 15 following the
close of the Participant’s taxable year.



--------------------------------------------------------------------------------

1.1.2. Definitions. For purposes of this Appendix, excess deferrals shall mean
the amount of elective contributions (both pre-tax and Roth contributions)
allocated to the Participant’s Retirement Savings Account and, if applicable,
Roth Account for a Participant’s taxable year and which the Participant or the
Employer, where applicable, allocates to this Plan pursuant to the claim
procedure described below.

1.1.3. Claims. The Participant’s claim shall be in writing; shall be submitted
to the Committee not later than March 1 with respect to the immediately
preceding taxable year; shall specify the amount of the Participant’s excess
deferrals for the preceding taxable year; and shall be accompanied by the
Participant’s written statement that if such amounts are not distributed, such
excess deferrals, when added to amounts deferred under other plans or
arrangements described in sections 401(k), 402A, 408(k), 408(p), 457, 501(c)(18)
or 403(b) of the Code, will exceed the limit imposed on the Participant by
section 402(g) of the Code for the taxable year in which the deferral occurred.
If the Participant made any Roth contributions during the preceding taxable
year, the Participant’s claim shall also specify the extent to which, if any,
the excess deferrals are comprised of Roth contributions. The Employer shall
notify the Plan on behalf of the Participant where the excess deferrals occur in
the Plan or the combined plans of the Employer and Affiliates. Such notification
shall provide that distribution of the excess deferrals shall be made first from
the Participant’s Retirement Savings Account, to the extent pre-tax elective
contributions were made for the taxable year, and then from the Participant’s
Roth Account to the extent Roth contributions were made for the taxable year,
unless the Participant specifies otherwise.

1.1.4. Determination of Income or Loss. The excess deferrals shall be adjusted
for income or loss for the taxable year (but not the gap period). Unless the
Committee and the recordkeeper for the Plan agree otherwise in writing, the
income or loss allocable to excess deferrals shall be determined by multiplying
the income or loss allocable to the Participant’s elective contributions for the
Plan Year ending within such preceding taxable year by a fraction, the numerator
of which is the excess deferrals on behalf of the Participant for such preceding
taxable year and the denominator of which is the sum of the Participant’s
account balances attributable to elective (both pre-tax and Roth) contributions
on the Valuation Date coincident with or immediately before the last day of such
preceding taxable year, without regard to any income or loss occurring during
such preceding taxable year.

1.1.5. Accounting for Excess Deferrals. Excess deferrals shall be distributed
from the Participant’s Retirement Savings Account and, if applicable, the
Participant’s Roth Account.

1.1.6. Orphaned Matching Contributions. If excess deferrals are distributed
pursuant to this Section 1.1, applicable matching contributions under
Section 3.3 of the Plan Statement shall be treated as forfeitures and
reallocated as provided in Section 6.2 of the Plan Statement.



--------------------------------------------------------------------------------

SECTION 2

SECTION 401(k) COMPLIANCE

 

2.1. Section 401(k) Compliance.

 

  2.1.1. Special Definitions. For purposes of this Section 2, the following
special definitions shall apply:

 

  (a) An eligible employee means an individual who is entitled to provide a
Retirement Savings Election for all or a part of the Plan Year (whether or not
the individual does so). If, for any Plan Year, the individuals who have not
satisfied the minimum age and service requirements specified in
section 410(a)(1) of the Code (i.e., have not completed one (1) year of service
and attained age twenty-one (21) years), would satisfy the requirements of
section 410(b)(1) (i.e., the “ratio percentage” or “average benefit percentage”
coverage test) if tested separately from other eligible employees, then for that
Plan Year, the individuals who have not satisfied the minimum age and service
requirements with respect to that Plan Year may, at the election of the
Committee, be entirely excluded from consideration in determining who is an
eligible employee. Alternatively, the Committee may, if it so elects, exclude
from consideration in determining who is an eligible employee only those
individuals who have not satisfied the minimum age and service requirements
specified in section 410(a)(1) of the Code and are not Highly Compensated
Employees with respect to that Plan Year.

 

  (b) An eligible Highly Compensated Employee (“eligible HCE”) means an eligible
employee who is a Highly Compensated Employee.

 

  (c) An eligible Nonhighly Compensated Employee (“eligible NHCE”) means an
eligible employee who is not a Highly Compensated Employee.

 

  (d) Deferral percentage means the ratio (calculated separately for each
eligible employee) of:

 

  (i) the total amount, for the Plan Year, of Employer contributions credited to
the eligible employee’s Retirement Savings Account and, if applicable, Roth
Account excluding:

 

  (A) any catch-up elective contributions,

 

  (B) the excess deferrals, as defined in Section 1 of this Appendix, of any
eligible NHCE, and



--------------------------------------------------------------------------------

  (C) any Employer contributions to the Retirement Savings Account and, if
applicable, Roth Account used in determining the contribution percentage in
Section 3.1.1(d)(i) of this Appendix,

and including:

 

  (A) the excess deferrals, as defined in Section 1 of this Appendix, of any
eligible HCE but only to the extent such excess deferrals are attributable to
this Plan (or any other plan of the Employer and all Affiliates), and

 

  (B) if the Committee elects, all or a portion of the amount of Employer
contributions credited to the eligible employee’s Employer Matching Account that
are not used in determining the contribution percentage in Section 3.1.1(d)(i)
of this Appendix, provided such Employer matching contributions are fully
(100%) vested and not available for in-service distribution prior to the
Participant’s attainment of age 59-1/2, whether for hardship or otherwise, to

 

  (ii) the eligible employee’s compensation, as defined below, for the portion
of such Plan Year that the employee is an eligible employee.

For this purpose, Employer contributions will be considered made in the Plan
Year if they are allocated as of a date during such Plan Year and are delivered
to the Trustee within twelve (12) months after the end of such Plan Year.

 

  (e) Compensation means compensation for services performed for the Employer
defined as “§ 415 compensation” in Appendix A to this Plan Statement.
Notwithstanding the definition of “§ 415 compensation” in Appendix A to this
Plan Statement compensation shall always be determined on a cash (and not on an
accrual) basis and compensation shall be determined on a Plan Year basis (which
is not necessarily the same as the limitation year). Except as provided in
Section 2.1.2(b) of this Appendix, compensation for purposes of this Section 2
shall be limited to the portion of such Plan Year that the employee is an
eligible employee. An eligible employee’s compensation for a Plan Year shall not
exceed the annual compensation limit under section 401(a)(17) of the Code, which
is Two Hundred Forty-Five Thousand Dollars ($245,000) for 2009 (as adjusted
under the Code for cost-of-living increases).



--------------------------------------------------------------------------------

  (f) Average deferral percentage means, for a specified group of eligible
employees for the Plan Year, the average of the deferral percentages for all
eligible employees in such group.

 

  (g) Plan’s 401(k) representative contribution rate means the greater of:

 

  (i) the lowest applicable contribution rate of any eligible NHCE among a group
of eligible NHCEs that consists of at least one-half (1/2) of all eligible NHCEs
for the Plan Year, or

 

  (ii) the lowest applicable contribution rate of any eligible NHCE in the group
of all eligible NHCEs who are employed on the last day of the Plan Year.

 

  (h) Applicable contribution rate means, for an eligible NHCE for the Plan
Year, the ratio of:

 

  (i) the total amount, for the Plan Year, of Employer qualified nonelective
contributions credited to the eligible NHCE’s Retirement Savings Account and of
Employer contributions credited to the eligible NHCE’s Employer Matching Account
that are used in determining the deferral percentage in Section 2.1.1(d)(i) of
this Appendix, to

 

  (ii) the eligible employee’s compensation, as defined above, for the portion
of such Plan Year that the employee is an eligible employee.

 

  2.1.2. Special Rules. For purposes of this Section 2.1, the following special
rules apply:

 

  (a) Rounding. The deferral percentage of each eligible employee and the
average deferral percentage for each group of eligible employees shall be
calculated to the nearest one-hundredth of one percent.

 

  (b) HCE Eligible to Participate in Multiple Plans. The deferral percentage of
any eligible HCE who is eligible to participate in any other plan of the
Employer and all Affiliates to which Employer contributions are made on behalf
of the eligible HCE pursuant to a deferral election (whether direct or
indirect), shall be equal to the ratio of:

 

  (i) the sum of all such Employer contributions, and if used to determine the
deferral percentage of eligible employees, matching contributions (as defined in
section 401(m)(4)(A) of the Code which meet the requirements of
sections 401(k)(2)(B) and 401(k)(2)(C) of the Code) or qualified nonelective
contributions (within the meaning of section 401(m)(4)(C) of the Code), or both,
under all such plans for the Plan Year.



--------------------------------------------------------------------------------

  (ii) the eligible employee’s compensation (as defined in Section 2.1.1 of this
Appendix) for the entire Plan Year.

If an eligible HCE participates in two or more plans of the Employer and all
Affiliates that have different plan years, all elective (pre-tax and Roth)
contributions (and, if used to determine the deferral percentage of eligible
employees, matching contributions or qualified nonelective contributions, or
both) made during the Plan Year under all such plans (other than those that may
be permissively aggregated) shall be aggregated. Notwithstanding the foregoing,
certain plans shall be treated as separate if mandatorily disaggregated pursuant
to section 1.401(k)-1(b)(4) of the Income Tax Regulations.

 

  (c) Permissive Aggregation. If this Plan satisfies the requirements of
Sections 401(k), 401(a)(4) or 410(b) of the Code only if aggregated with one or
more other plans, or if one or more other plans satisfy the requirements of such
sections of the Code only if aggregated with this Plan, then this Section 2.1
shall be applied by determining the average deferral percentage of eligible
employees as if all such plans were a single plan. Plans may be aggregated in
order to satisfy section 401(k) of the Code only if they have the same Plan Year
and use the same 401(k) testing method.

 

  2.1.3. The 401(k) Tests-Current Year Testing Method. Notwithstanding the
foregoing provisions, at least one of the following two (2) tests must be
satisfied for each Plan Year:

 

Test 1:    The average deferral percentage for the group of eligible HCEs for
the current Plan Year is not more than the average deferral percentage for the
group of eligible NHCEs for the current Plan Year multiplied by one and
twenty-five hundredths (1.25). Test 2:    The excess of the average deferral
percentage for the group of eligible HCEs for the current Plan Year over the
average deferral percentage for the group of all eligible NHCEs for the current
Plan Year is not more than two (2) percentage points, and the average deferral
percentage for the group of eligible HCEs for the current Plan Year is not more
than the average deferral percentage for the group of all eligible NHCEs for the
current Plan Year multiplied by two (2).



--------------------------------------------------------------------------------

The Committee may elect to substitute the average deferral percentage for the
group of all eligible NHCEs for the preceding Plan Year for the average deferral
percentage for the group of all other eligible NHCEs for the current Plan Year
in Tests 1 and 2 above (i.e., elect the prior year testing method) only if:

 

  (a) the Plan has used the current year testing method for each of the five
(5) preceding Plan Years (or if lesser, the number of Plan Years the Plan has
been in existence, including years in which the Plan was a portion of another
plan), or

 

  (b) as a result of a merger or acquisition described in
section 410(b)(6)(C)(i) of the Code, the Employer maintains this Plan, which
uses the current year testing method, and another plan, which uses the prior
year testing, and the Committee changes this Plan’s testing method to the prior
year testing method within the transition period described in
Section 410(b)(6)(C)(ii) of the Code.

 

  2.1.4. Preventative Action Prior to Plan Year End. If the Committee determines
that neither of the tests described in Section 2.1.3 will be satisfied (or may
not be satisfied) for a Plan Year, then during such Plan Year, the Committee may
from time to time establish (and modify) a maximum amount of contributions (both
pre-tax and Roth) that can be made pursuant to a Retirement Savings Election by
eligible HCEs that is less than the amount that would otherwise be permitted. No
contributions shall be permitted to be made in excess of that maximum after the
date such maximum is effective. The Committee shall prescribe rules concerning
such modifications, including the frequency of applying the tests described in
Section 2.1.3 and the commencement and termination dates for any modifications.

 

2.2. Distribution of Excess Contributions.

 

  2.2.1. In General. Notwithstanding any other provision of the Plan Statement,
excess contributions for a Plan Year, plus any income and minus any loss
allocable thereto, shall be distributed no later than the last day of the
following Plan Year, to eligible HCEs as determined in this Section.

 

  2.2.2. Determining Excess Contributions. For purposes of this Section 2.2,
excess contributions shall mean, with respect to any Plan Year, the excess of:

 

  (a) the aggregate amount of Employer contributions taken into account in
computing the average deferral percentage of eligible HCEs for such Plan Year,
over

 

  (b) the maximum amount of such contributions permitted by the section 401(k)
test described in Section 2.1 of this Appendix. Such maximum amount of
contributions shall be determined by reducing (not distributing) eligible HCEs’
contributions as follows:

 

  (i) The contributions made pursuant to a Retirement Savings Election of the
eligible HCE who has the highest deferral percentage (as defined in Section 2.1
of this Appendix) shall be reduced by the amount required to cause such eligible
HCE’s deferral percentage to equal the next highest deferral percentage of an
eligible HCE.



--------------------------------------------------------------------------------

  (ii) If neither of the tests is satisfied after such reduction, the
contributions made pursuant to a Retirement Savings Election of the eligible
HCEs who then have the highest deferral percentage (including those eligible
HCEs whose contributions were reduced under (i) above) shall be reduced by the
amount required to cause such eligible HCEs’ deferral percentage to equal the
next highest deferral percentage of an eligible HCE.

 

  (iii) If neither of the tests is satisfied after such reduction, this method
of reduction shall be repeated one or more additional times until one of the
tests is satisfied.

 

  2.2.3. Method of Distributing Excess Contributions. Excess contributions, plus
any income and minus any loss allocable thereto, shall be distributed from the
eligible HCE’s Retirement Savings Account and, if applicable, Roth Account. If
the Participant made both pre-tax elective contributions and Roth contributions
for the Plan Year, the distribution of excess contributions shall be made first
from the Participant’s Retirement Savings Account, to the extent pre-tax
elective contributions were made during the Plan Year, and then from the
Participant’s Roth Account, to the extent Roth contributions were made during
the Plan Year, unless the Participant specifies otherwise. If the excess
contributions exceed the amount of Employer contributions credited to the
eligible HCE’s Retirement Savings Account and, if applicable, Roth Account for
such Plan Year, then the remaining excess contributions, plus any income and
minus any loss allocable thereto, shall be distributed from the eligible HCE’s
Employer Matching Account but only if matching contributions (as defined in
Section 401(m)(4) of the Code which meet the requirements of Sections
401(k)(2)(B) and 401(k)(2)(C) of the Code) are used to determine the deferral
percentage under Section 2.1.1(d) of this Appendix for such Plan Year. The
amount of excess contributions to be allocated and distributed on behalf of each
eligible HCE for the Plan Year shall be equal to the amount of reduction
determined as follows:

 

  (a) The contributions made pursuant to a Retirement Savings Election of the
eligible HCE who has the highest dollar amount of such contributions shall be
reduced by the amount required to cause such eligible HCE’s contributions to
equal the next highest dollar amount contributed by eligible HCEs (and the
amount credited pursuant to Section 3.2 of the Plan Statement, and the
applicable amount, if any, credited pursuant to Section 3.3 of the Plan
Statement shall be reduced accordingly).



--------------------------------------------------------------------------------

  (b) If any excess contributions remain after performing (a), then the eligible
HCEs who have the next highest dollar amount of contributions made pursuant to a
Retirement Savings Election (including those eligible HCEs reduced under
(a) above) shall be reduced by the amount required to cause such eligible HCEs’
contributions to equal the next highest dollar amount contributed by eligible
HCEs (and the amount credited pursuant to Section 3.2 of the Plan Statement, and
the applicable amount, if any, credited pursuant to Section 3.3 of the Plan
Statement shall be reduced accordingly).

 

  (c) If any excess contributions remain after performing (a) and (b), this
method of reduction shall be repeated one or more additional times until no
excess contributions remain.

Provided, however, if the total amount of reduction determined in (a), (b) and
(c) would be greater than the amount of excess contributions, then the final
reduction amount shall be decreased so that the total amount of reductions
equals the amount of excess contributions. If excess contributions are allocated
to an eligible HCE who is eligible to make catch-up contributions to this Plan
and who does not make the maximum allowable catch-up contributions for such Plan
Year under Section 414(v) of the Code, then such excess contributions shall
first be re-characterized as catch-up contributions, to the extent permitted
under section 414(v) of the Code, and any remaining excess contributions shall
be distributed from the eligible HCE’s Retirement Savings Account and, if
applicable, Roth Account.



--------------------------------------------------------------------------------

  2.2.4. Determination of Income or Loss. The excess contributions to be
distributed to any eligible HCE shall be adjusted for income or loss for the
Plan Year (but not the gap period). Unless the Committee and the recordkeeper
for the Plan agree otherwise in writing, the income or loss allocable to excess
contributions to be distributed shall be determined by multiplying the income or
loss allocable to the eligible HCE’s elective (both pre-tax and Roth)
contributions, and if used to determine an eligible HCE’s deferral percentage
under Section 2.1 of this Appendix, matching contributions (as defined in
Section 401(m)(4) of the Code which meet the requirements of Sections
401(k)(2)(B) and 401(k)(2)(C) of the Code) for the Plan Year by a fraction, the
numerator of which is the excess contributions to be distributed to the eligible
HCE for the Plan Year and the denominator of which is the sum of the eligible
HCE’s account balances attributable to elective (both pre-tax and Roth)
contributions and such matching contributions on the last day of the Plan Year,
without regard to any income or loss occurring during such Plan Year.

 

  2.2.5. Orphaned Matching Contributions. If excess contributions are
distributed pursuant to this Section 2.2, applicable matching contributions
under Section 3.3 of the Plan Statement shall be treated as forfeitures and
reallocated as provided in Section 6.2 of the Plan Statement.

 

2.3. Section 401(k) Curative Contribution.

 

  2.3.1. Amount and Eligibility. If neither of the Section 401(k) tests set
forth in Section 2.1 of this Appendix has been satisfied and a distribution of
“excess contributions” has not been made pursuant to Section 2.2 of this
Appendix, then the Employer shall make a discretionary contribution for that
Plan Year. Forfeitures shall not be included in this allocation. Only those
Participants who were eligible NHCEs for that Plan Year shall share in such
allocation. This allocation shall be made first to the Participant with the
least amount of compensation and then, in ascending order of compensation, to
other Participants. The amount of the Employer discretionary contribution to be
so allocated shall be that amount required to cause the Plan to satisfy either
of the Section 401(k) tests set forth in Section 2.1 of this Appendix for the
Plan Year; provided, however, that in no case shall any amounts be allocated to
a Participant in excess of an amount equal to the Participant’s compensation as
defined in Section 2.1.1 above, for the portion of such Plan Year that the
employee is an eligible employee multiplied by the greater of:

 

  (a) five percent (5%); or

 

  (b) the Plan’s 401(k) representative contribution rate (as defined in
Section 2.1 of this Appendix) for such Plan Year multiplied by two (2).



--------------------------------------------------------------------------------

Such Employer discretionary contribution shall be treated as a qualified
nonelective contribution subject to section 1.401(k)-2(a)(6) of the Income Tax
Regulations, which is incorporated herein.

 

  2.3.2. Crediting to Account. The Employer discretionary contribution which is
so allocated to a Participant shall be allocated to that Participant’s
Retirement Savings Account for the Plan Year with respect to which it is made
and, for the purposes of Section 4 of the Plan Statement, shall be credited as
soon as practicable after it is received by the Trustee.

SECTION 3

SECTION 401(m) COMPLIANCE

 

3.1. Section 401(m) Compliance.

 

  3.1.1. Special Definitions. For purposes of this Section 3, the following
special definitions shall apply:

 

  (a) An eligible employee means an individual who is eligible to receive an
Employer matching contribution for any portion of the Plan Year (whether or not
the individual does so). If, for any Plan Year, the individuals who have not
satisfied the minimum age and service requirements specified in
Section 410(a)(1) of the Code (i.e., have not completed one (1) year of service
and attained age twenty-one (21) years), would satisfy the requirements of
Section 410(b)(1) (i.e., the “ratio percentage” or “average benefit percentage”
coverage test) if tested separately from other eligible employees, then for that
Plan Year, the individuals who have not satisfied the minimum age and service
requirements with respect to that Plan Year may, at the election of the
Committee, be entirely excluded from consideration in determining who is an
eligible employee. Alternatively, the Committee may, if it so elects, exclude
from consideration in determining who is an eligible employee only those
individuals who have not satisfied the minimum age and service requirements
specified in Section 410(a)(1) of the Code and are not Highly Compensated
Employees with respect to that Plan Year.



--------------------------------------------------------------------------------

  (b) An eligible Highly Compensated Employee (“eligible HCE”) means an eligible
employee who is a Highly Compensated Employee.

 

  (c) An eligible Nonhighly Compensated Employee (“eligible NHCE”) means an
eligible employee who is not a Highly Compensated Employee.

 

  (d) Contribution percentage means the ratio (calculated separately for each
eligible employee) of:

 

  (i) the total amount, for the Plan Year, of Employer contributions credited to
the eligible employee’s Employer Matching Account excluding:

 

  (A) any Employer matching contributions used in determining the deferral
percentage under Section 2.1.1(d)(i) of this Appendix, and

 

  (B) any Employer matching contributions of eligible HCEs that are forfeited
pursuant to Sections 1.1.6 or 2.2.5 of this Appendix,

and including, if the Committee elects, all or a portion of the Employer
contributions credited to the eligible employee’s Retirement Savings Account
and, if applicable, Roth Account, provided that the 401(k) compliance testing
under Section 2.1 of this Appendix is satisfied both with and without exclusion
of such Employer contributions, to

 

  (ii) the eligible employee’s compensation, as defined below for the portion of
such Plan Year that the employee is an eligible employee.

For this purpose, Employer contributions will be considered made in the Plan
Year if they are allocated as of a date during such Plan Year and are delivered
to the Trustee within twelve (12) months after the end of such Plan Year.

 

  (e)

Compensation means compensation for services performed for the Employer defined
as “§ 415 compensation” in Appendix A to this Plan Statement. Notwithstanding
the definition of “§ 415 compensation” in Appendix A to this Plan Statement,
compensation shall always be determined on a cash (and not on an accrual) basis
and compensation shall be determined on a Plan Year basis (which is not
necessarily the same as the limitation year). Except as provided in
Section 3.1.2(b) of this Appendix, compensation for purposes of this Section 2
shall be limited to the portion of such Plan Year that the employee is an
eligible employee. An eligible employee’s



--------------------------------------------------------------------------------

 

compensation for a Plan Year shall not exceed the limit on annual compensation
under Section 401(a)(17) of the Code, which is Two Hundred Forty-Five Thousand
Dollars ($245,000) for 2009 (as adjusted under the Code for cost-of-living
increases).

 

  (f) Average contribution percentage means, for a specified group of eligible
employees for the Plan Year, the average of the contribution percentages for all
eligible employees in such group.

 

  3.1.2. Special Rules. For purposes of this Section 3.1, the following special
rules apply:

 

  (a) Rounding. The contribution percentage of each eligible employee and the
average contribution percentage for each group of eligible employees shall be
calculated to the nearest one-hundredth of one percent.

 

  (b) HCEs Eligible to Participate in Multiple Plans. The contribution
percentage of any eligible HCE who is eligible to participates in any other plan
of the Employer and Affiliates to which nondeductible voluntary contributions
and Employer matching contributions are made on behalf of the eligible HCE shall
be equal to the ratio of:

 

  (i) the sum of all such nondeductible voluntary contributions and Employer
matching contributions, and if used to determine the contribution percentage of
eligible employees, Employer contributions made pursuant to a deferral election
or qualified nonelective contributions (within the meaning of
Section 401(m)(4)(C) of the Code), or both, under all such plans for the Plan
Year, to

 

  (ii) the eligible HCE’s compensation (as defined in Section 3.1.1 of this
Appendix) for the entire Plan Year.

If an eligible HCE participates in two or more plans of the Employer and all
Affiliates that have different plan years, all nondeductible voluntary
contributions and Employer matching contributions (and, if used to determine the
contribution percentage of eligible employees, Employer contributions made
pursuant to a deferral election or qualified nonelective contributions, or both)
made during the Plan Year under all such plans (other than those that may be
permissively aggregated) shall be aggregated. Notwithstanding the foregoing,
certain plans shall be treated as separate if mandatorily disaggregated pursuant
to Section 1.401(m)-1(b)(4) of the Income Tax Regulations.



--------------------------------------------------------------------------------

  (c) Disproportionate Contributions for NHCEs Not Taken into Account. Employer
matching contributions shall not be taken into account in determining the
contribution percentage of any eligible NHCE to the extent such matching
contributions exceed the greater of:

 

  (i) Five percent (5%) of the eligible NHCE’s Recognized Compensation for such
Plan Year,

 

  (ii) the eligible NHCE’s elective (pre-tax and Roth) contributions for such
Plan Year, or

 

  (iii) the product of (A) multiplied by (B), where (A) and (B) are:

 

  (A) two (2); and

 

  (B) the Plan’s representative matching rate (as defined below) multiplied by
the eligible NHCE’s elective (pre-tax and Roth) contributions for the Plan Year.

For purposes of Section 3 of this Appendix, the “Plan’s representative matching
rate” means, for any eligible NHCE for the Plan Year, the greater of:

 

  (i) the lowest matching rate (as defined below) for any eligible NHCE among a
group of eligible NHCEs that consists of one-half (1/2) of all eligible NHCEs in
the Plan for the Plan Year who made elective contributions for the Plan Year, or

 

  (ii) the lowest matching rate (as defined below) for all eligible NHCEs in the
Plan who are employed by the Employer on the last day of the Plan Year and who
made elective contributions for the Plan Year.

For purposes of Section 3 of this Appendix, the “matching rate” means the ratio
(calculated separately for each eligible NHCE) of:

 

  (i) the total amount, for the Plan Year, of Employer contributions credited to
the eligible NHCE’s Employer Matching Account, to

 

  (ii) the total amount, for the Plan Year, of elective contributions credited
to the eligible NHCE’s Retirement Savings Account and, if applicable, Roth
Account.

If, however, the matching contribution is not the same for all levels of
elective (pre-tax and Roth) contributions for an eligible NHCE, such employee’s
matching rate shall be determined assuming that the employee’s elective (pre-tax
and Roth) contributions for the Plan Year are equal to six percent (6%) of the
employee’s Recognized Compensation for the Plan Year.



--------------------------------------------------------------------------------

  (d) Permissive Aggregation. If this Plan satisfies the requirements of
Sections 401(m), 401(a)(4) or 410(b) of the Code only if aggregated with one or
more other plans, or if one or more other plans satisfy the requirements of such
sections of the Code only if aggregated with this Plan, then this Section 3.1
shall be applied by determining the average contribution percentage of eligible
employees as if all such plans were a single plan. Plans may be aggregated in
order to satisfy Section 401(m) of the Code only if they have the same Plan Year
and they use the same 401(m) testing method.

 

  3.1.3. The 401(m) Tests-Current Year Testing Method. Notwithstanding the
foregoing provisions, at least one of the following two tests must be satisfied
for each Plan Year:

 

Test 1:    The average contribution percentage for the group of eligible HCEs
for the current Plan Year is not more than the average contribution percentage
for the group of eligible NHCEs for the current Plan Year multiplied by one and
twenty-five hundredths (1.25). Test 2:    The excess of the average contribution
percentage for the group of eligible HCEs for the current Plan Year over the
average contribution percentage for the group of eligible NHCEs for the current
Plan Year is not more than two (2) percentage points, and the average
contribution percentage for the group of eligible HCEs for the current Plan Year
is not more than the average contribution percentage for the group of eligible
NHCEs for the current Plan Year multiplied by two (2).



--------------------------------------------------------------------------------

The Committee may elect to substitute the average contribution percentage for
the group of all eligible NHCEs for the preceding Plan Year for the average
contribution percentage for the group of all other eligible NHCEs for the
current Plan Year in Tests 1 and 2 above (i.e., elect the prior year testing
method) only if:

 

  (a) the Plan has used the current year testing method for each of the five
(5) preceding Plan Years (or if lesser, the number of Plan Years the Plan has
been in existence, including years in which the Plan was a portion of another
plan); or

 

  (b) as a result of a merger or acquisition described in
Section 410(b)(6)(C)(i) of the Code, the Employer maintains this Plan, which
uses the current year testing method, and another plan, which uses the prior
year testing, and the Committee changes this Plan’s testing method to the prior
year testing method within the transition period described in
Section 410(b)(6)(C)(ii) of the Code.

 

  3.1.4. Preventative Action Prior to Plan Year End. If the Committee determines
that neither of the tests described in Section 3.1.3 will be satisfied (or may
not be satisfied) for a Plan Year, then during such Plan Year, the Committee may
from time to time establish (and modify) maximums for Employer matching
contributions of eligible HCEs that are less than the contributions which would
otherwise be permitted or provided. No Employer matching contributions shall be
made in excess of such maximums after the date such maximums are effective. The
Committee shall prescribe rules concerning such modifications, including the
frequency of applying the tests designed in Section 3.1.3 and the commencement
and termination dates for any modifications.

 

3.2. Distribution of Excess Aggregate Contributions.

 

  3.2.1. In General. Notwithstanding any other provision of the Plan Statement,
excess aggregate contributions, plus any income and minus any loss allocable
thereto, shall be distributed no later than the last day of the following Plan
Year to eligible HCEs as determined in this Section.

 

  3.2.2. Determining Excess Aggregate Contributions. For purposes of this
Section, excess aggregate contributions shall mean, with respect to any Plan
Year, the excess of:

 

  (a) the aggregate amount of contributions taken into account in computing the
average contribution percentage of eligible HCEs for such Plan Year, over

 

  (b) the maximum amount of such contributions permitted by the Section 401(m)
tests described in Section 3.1 of this Appendix. Such maximum amount of
contributions shall be determined by reducing (not distributing) eligible HCEs’
contributions as follows:

 

  (i) The Employer matching contributions for the eligible HCE who has the
highest contribution percentage shall be reduced by the amount required to cause
such eligible HCE’s contribution percentage to equal the next highest
contribution percentage of an eligible HCE.



--------------------------------------------------------------------------------

  (ii) If neither of the tests is satisfied after such reduction, the Employer
matching contributions for eligible HCEs who then have the highest contribution
percentage (including those reduced under (i) above) shall be reduced by the
amount required to cause such eligible HCEs’ contribution percentage to equal
the next highest contribution percentage of an eligible HCE.

 

  (iii) If neither of the tests is satisfied after such reductions, this method
of reduction shall be repeated one or more additional times until one of the
tests is satisfied.

 

  3.2.3. Distribution of Excess Aggregate Contributions. Excess aggregate
contributions, plus any income and minus any loss allocable thereto, shall be
distributed from the eligible HCE’s Employer Matching Account. If the excess
aggregate contributions exceed the amount of contributions credited to the
eligible HCE’s Employer Matching Account for such Plan Year, then the remaining
excess aggregate contributions, plus any income and minus any loss allocable
thereto, shall be distributed from the eligible HCE’s Retirement Savings Account
and, if applicable, Roth Account but only if elective (pre-tax and Roth)
contributions are used to determine the contribution percentage under
Section 3.1.1(d) of this Appendix for such Plan Year. The amount of excess
aggregate contributions to be allocated and distributed on behalf of each
eligible HCE for the Plan Year shall be equal to the amount of reduction
determined as follows:

 

  (a) The Employer matching contributions of the eligible HCE who has the
highest dollar amount of such contributions shall be reduced by the amount
required to cause such eligible HCE’s contributions to equal the next highest
dollar amount received by eligible HCEs.

 

  (b) If any excess aggregate contributions remain after performing (a), then
the eligible HCEs who have the next highest dollar amount of Employer matching
contributions (including those reduced under (a) above) shall be reduced by the
amount required to cause such eligible HCEs’ contributions to equal the next
highest dollar amount received by eligible HCEs.

 

  (c) If any excess aggregate contributions remain after performing (a) and (b),
this method of reduction shall be repeated one or more additional times until no
excess aggregate contributions remain.

Provided, however, if the total amount of reduction determined in (a) through
(b) would be greater than the amount of excess aggregate



--------------------------------------------------------------------------------

contributions, then the final reduction amount shall be decreased so that the
total amount of reductions equals the amount of excess aggregate contributions.

 

  3.2.4. Determination of Income or Loss. The excess aggregate contributions to
be distributed to any eligible HCE shall be adjusted for income or loss for the
Plan Year (but not the gap period). Unless the Committee and the recordkeeper
for the Plan agree otherwise in writing, the income or loss allocable to excess
aggregate contributions to be distributed shall be determined by multiplying the
income or loss allocable to the eligible HCE’s Employer matching contributions
to the extent used to determine the eligible HCE’s contribution percentage under
Section 3.1.1(d) of this Appendix), and if used to determine an eligible HCE’s
contribution percentage under Section 3.1.1(d) of this Appendix, elective
(pre-tax and Roth) contributions for the Plan Year by a fraction, the numerator
of which is the excess aggregate contributions to be distributed to the eligible
HCE for the Plan Year and the denominator of which is the sum of the eligible
HCE’s account balances attributable to Employer matching contributions and such
elective (pre-tax and Roth) contributions on the last day of the Plan Year,
without regard to any income or loss occurring during such Plan Year.

 

  3.2.5. Orphaned Matching Contributions. If elective (pre-tax and Roth)
contributions treated as excess aggregate contributions are distributed pursuant
to this Section 3.2 of the Plan Statement, applicable matching contributions
under Section 3.3 of the Plan Statement shall be treated as forfeitures and
reallocated as provided in Section 6.2 of the Plan Statement.



--------------------------------------------------------------------------------

3.3. Section 401(m) Curative Contribution.

 

  3.3.1. Amount and Eligibility. If neither of the section 401(m) tests set
forth in Section 3.1 of this Appendix has been satisfied and a distribution of
“excess aggregate contributions” has not been made pursuant to Section 3.2 of
this Appendix, then the Employer shall make an additional matching contribution
for that Plan Year. Forfeitures shall not be included in this allocation. Only
those Participants who were eligible NHCEs for that Plan Year and who were
entitled to receive an Employer matching contribution shall share in such
allocation. This allocation shall be made first to the Participant with the
least amount of compensation and then, in ascending order of compensation, to
other Participants. The amount of the Employer matching contribution to be so
allocated shall be that amount required to cause the Plan to satisfy either of
the Section 401(m) tests set forth in Section 3.1 of this Appendix for the Plan
Year; provided, however, that in no case shall any amounts be so allocated to
cause a Participant’s Employer matching contributions for such Plan Year to
exceed the maximum amount permitted to be taken into account in determining the
eligible NHCE’s contribution percentage pursuant to Section 3.1.2(c) of this
Appendix.

 

  3.3.2. Crediting to Account. The Employer matching contribution which is so
allocated to a Participant shall be allocated to that Participant’s Employer
Matching Account for the Plan Year with respect to which it is made and, for the
purposes of Section 4 of the Plan Statement, shall be credited as soon as
practicable after it is received by the Trustee.